The city of St. Bernard erected a fire hydrant about three feet high and one foot in diameter, in the cemented traveled area at the junction of a street corner, in its city, and directly in the path of pedestrians leaving a street car at that corner and walking on to. the sidewalk on a dark and rainy night. Her-hig alighted from a street car and hastened to the sidewalk. There was no street light on this corner, and not seeing the hydrant, he fell over it, and was injured severely.
The case was submitte dto a jury, and he received a verdict for $700, upon which judgment was rendered. The city took the case to the Court of Appeals, and it reversed the Common Pleas, on the ground that the erection of the fire plug was a governmental function, and the city was not liable for negligence in its exercise.